Citation Nr: 0119345	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee chondromalacia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1982 to March 
1982.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which awarded service 
connection for a right and left knee disability, and assigned 
a 10 percent rating for each knee. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right and left knee chondromalacia is 
currently productive of subjective complaints of pain; the 
objective medical evidence reflects bilateral range of motion 
from approximately 0 degrees extension to 130-135 degrees 
flexion; the knee disabilities are not productive of 
ankylosis, recurrent subluxation or lateral instability, 
removed or dislocated semilunar cartilage, or malunion of the 
tibia and fibula. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.71a  Diagnostic Codes 5003, 5261 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.71a, Diagnostic Codes 5003, 5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current 10 percent 
ratings assigned for his knee disabilities do not accurately 
reflect the severity of those disabilities.  Specifically, 
the veteran asserts that the current rating for each knee is 
too low because he experiences pain, "clicking" in his 
knees, and had surgery on his left knee.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran two recent 
VA examinations, as well as obtained relevant treatment 
records.  The Statement of the Case provided to the veteran 
informed him of the pertinent laws and regulations and the 
evidence necessary to substantiate his claim.  As such, the 
Board finds that the duty to assist was satisfied, and the 
Board will proceed with a disposition on the merits.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
addition, with any form of arthritis, painful motion is an 
important factor of a disability.  The intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.

A brief review of the history of this appeal reveals that a 
March 1999 rating decision granted the veteran service 
connection for chondromalacia of the left knee and of the 
right knee, and assigned a 10 percent disability evaluation 
for each knee from July 30, 1998.  The veteran submitted a 
Notice of Disagreement and VA medical records were obtained.  
A rating decision dated June 2000 granted a temporary total 
disability evaluation for the veteran's period of 
convalescence following surgery on his left knee and deferred 
a decision as to the current evaluation of the veteran's 
chondromalacia of the knees.  In September 2000, following a 
second VA examination and the association of additional VA 
medical records with the claims file, the RO issued a rating 
decision continuing the 10 percent disability evaluation for 
each knee.  In October 2000, the RO issued the Statement of 
the Case, and the veteran perfected his appeal.  

The RO granted service connection and assigned a 10 percent 
disability evaluation for each knee based on a review of the 
veteran's service medical records, a VA examination report 
dated January 1999, and an addendum to that report by the VA 
examiner, dated March 1999.  According to the veteran's 
service medical records, the veteran was first seen for 
complaints of knee pain in February 1982.  In March 1982, the 
veteran was diagnosed with chondromalacia of both knees, 
existing prior to service.  The veteran was found unfit for 
service, and was discharged. 

The January 1999 VA examination report shows that the veteran 
complained of continuous knee pain, especially after walking 
or sitting for long periods of time.  The veteran also 
reported that there has been no major injury to the knees.  
Examination revealed that the veteran walked steadily and 
without a cane.  No swelling of the knee joints was present, 
but there was medial and lateral tenderness of the knees.  
Extension was to 130 degrees with pain.  Flexion was to 130 
degrees with pain, and 120 degrees without pain.  No medial 
instability, laxity, or crepitation was noted, and strength 
was 5 out of 5 bilaterally.  X-rays revealed bilateral tiny 
inferior patellar osteophytes.  The veteran was diagnosed 
with chronic bilateral knee pain.  The March 1999 addendum 
further stated that the veteran's chondromalacia patella with 
knee pain preexisted service and was aggravated by basic 
training.

The RO's September 2000 rating decision continued the 10 
percent disability evaluation for each knee based on a review 
of a VA examination report dated July 2000 and VA treatment 
records dated May 1999 through September 2000.  According to 
the July 2000 VA examination report, the veteran complained 
of nearly constant pain in both knees, even at rest, with 
some mild swelling.  According to the history related to the 
veteran, his knee pain is activity related, inasmuch as it is 
caused by walking long distances, kneeling, or climbing 
stairs.  The veteran also related that he takes Tylenol for 
his pain, which gives him mild relief of his symptoms.  
Examination revealed that range of motion of both knees is 0 
to 135 degrees without pain.  The veteran's knees were stable 
to varus and valgus in mid-flexion and extension.  The 
examiner also noted that the veteran has patellofemoral 
crepitus with tenderness to compression in both knees, but 
that the veteran has no significant medial or lateral joint 
line tenderness or appreciable effusion.  In addition, the 
examiner reviewed a May 1999 MRI of both knees, which 
revealed degenerative changes in the articular cartilage of 
the patellofemoral joint region of the left knee and mucus 
degeneration of the posterior horn of the medial meniscus of 
the left knee.  The examiner further stated that the 
veteran's symptoms were mild to moderately disabling, but 
that the symptoms do not prevent him from having gainful 
employment.  The veteran was diagnosed with chronic bilateral 
anterior knee pain due to chondromalacia patella.  

VA medical records dated May 1999 through September 2000 show 
that the veteran underwent left knee arthroscopy and 
debridement on May 6, 1999.  According to the records dated 
May 1999, the veteran requested the procedure because of knee 
pain, which was resistant to physical therapy.  The veteran 
was diagnosed following the procedure as having left knee 
internal derangement.  A treatment note regarding the 
veteran's knees, dated May 19, 1999, showed that the veteran 
arrived at the VA medical center complaining of leg weakness, 
but ambulating independently, without an assistive device.  
The veteran was fitted for and instructed as to use of a 
standard cane.  There were no further treatment notes 
associated with the veteran's knee disability.

Presently, the veteran's bilateral knee disability is rated 
as 10 percent disabling for each knee pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5261.  A 10 percent 
disability evaluation is warranted under Diagnostic Code 5003 
for degenerative arthritis, which in turn indicates that the 
disability will be rated on the basis of limitation of motion 
for under the appropriate Diagnostic Codes for the specific 
joint or joints involved, in this case Diagnostic Code 5261.  
"When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion. . . ."  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5261, a 
noncompensable evaluation is for assignment when extension is 
limited to 5 degrees and a 10 percent evaluation is for 
assignment when extension is limited to 10 degrees.  A 20 
percent evaluation is warranted when extension is limited to 
15 degrees.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation per knee, 
and that an increased disability evaluation is not warranted.  
The objective clinical evidence of record does not show that 
either of the veteran's knees has extension limited to 15 
degrees or more, so as to warrant a 20 percent disability 
evaluation under Diagnostic Code 5261, or flexion limited to 
30 degrees or less, so as to warrant a 20 percent rating 
under Diagnostic Code 5260.  Significantly, the veteran's 
most recent VA examination showed that the veteran had range 
of motion from zero (0) to 135 degrees bilaterally and the 
previous VA examination showed flexion to 130 degrees 
bilaterally.  See 38 C.F.R. § 4.71, Plate II (full range of 
motion for the knees is zero (0) to 140 degrees).  Therefore, 
the veteran's symptomatology with respect to range of motion 
for each knee most closely fits within the criteria for the 
currently assigned 10 percent disability evaluations.

The Board also considered whether the veteran may be entitled 
to a higher rating under related Diagnostic Codes.  With 
regard to the criteria for ankylosis of the knee under 
Diagnostic Code 5256, there is no evidence of ankylosis of 
either the veteran's left or right knee in the present case.  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The medical evidence does not show that the 
veteran's knees are stiff or that the veteran has a fixed 
deformity of the knees.  

There is also no medical evidence of subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Rather, the January 1999 VA examination report 
indicates that there was no medial instability or laxity of 
either knee.  Strength was determined to be 5 out of 5 
bilaterally.  As such, the Board finds that at most, the 
veteran's knees each warrant no more than a 10 percent rating 
under Diagnostic Code 5257, representing mild knee 
impairment, and the evidence does not support a finding of a 
moderate knee disability.  

Further, the findings do not warrant an evaluation under 
Diagnostic Codes 5258 or 5259, as there is no evidence of 
removal or dislocation of the semilunar cartilage.  While the 
veteran underwent a left knee debridement in conjunction with 
is left knee arthroscopy, there is no indication in the 
relevant medical records that any cartilage was removed or 
dislocated.  Moreover, the evidence does not show that the 
veteran has malunion of the tibia and fibula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  As such, the Board does find 
that the evidence supports a schedular rating in excess of 10 
percent per knee.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for left knee 
chondromalacia and right knee chondromalacia, the Board has 
also considered whether the veteran is entitled to a higher 
disability evaluation on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran's bilateral knee disability is symptomatic, and 
he reports pain upon standing, walking, and at rest.  
Nevertheless, the veteran reported that Tylenol provides 
relief for his pain and that his knee pain is caused by 
walking long distances, kneeling, and climbing stairs.  
Moreover, the Board finds that the current 10 percent 
disability evaluation assigned for each knee under Diagnostic 
Codes 5003 and 5261 contemplates the veteran's complaints of 
pain, as well as any limitation of motion due to pain.  There 
is no objective indication that the veteran's symptoms result 
in any additional functional limitation to a degree that 
would support a rating in excess of the current 10 percent 
disability rating for each knee.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b).  In this regard, the Board finds that there has 
been no showing by the veteran that his bilateral knee 
disability, standing alone, resulted in a marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In this regard, 
the Board notes that the veteran requested the arthroscopy of 
his left knee.  Furthermore, it appears that the veteran is 
unemployed for reasons other than his bilateral knee 
disability.  In the September 2000 VA examination, the 
examiner noted that the veteran's symptomatology is only 
mildly to moderately disabling, and does not prevent him from 
having gainful employment.  Accordingly, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against assignment of initial disability ratings 
in excess of 10 percent for left knee chondromalacia and 
right knee chondromalacia, on either a schedular or extra-
schedular basis, and the appeal is denied. 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's left 
knee chondromalacia and right knee chondromalacia, as well as 
any effects on the veteran's earning capacity and his 
ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board has applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4, and considered the disabilities from 
the initial assignment of a 10 percent rating to the present 
time.  See Fenderson, supra.  In conclusion, the current 
medical evidence is consistent with no more than a 10 percent 
rating for left knee chondromalacia and a 10 percent rating 
for right knee chondromalacia.  Should the veteran's 
disability picture change in the future, he may be assigned 
higher ratings.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a higher rating.  The Board has 
considered the benefit of the doubt rule in this case, but as 
the evidence is not in relative equipoise, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).



ORDER

An evaluation in excess of 10 percent for left knee 
chondromalacia is denied.

An evaluation in excess of 10 percent for right knee 
chondromalacia is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

